Citation Nr: 1232716	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus type 2, claimed as secondary to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type 2. 

3.  Entitlement to service connection for a heart disorder, to include ischemic heart disease. 

4.  Entitlement to an initial disability evaluation in excess of 10 percent for anxiety disorder. 

5.  Entitlement to a total rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty from May 1955 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2008, February 2009 and July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that a May 2012 rating decision reflects that service connection was granted for posttraumatic stress disorder (PTSD).  

The Board notes that a review of Veteran's electronic Virtual VA eFolder includes recent VA treatment records that are not associated with the claims file.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Service connection for a heart disorder, to include ischemic heart disease, was denied in a July 2011 rating decision.  The Veteran filed a Notice of Disagreement (NOD) after which a Statement of the Case (SOC) was issued in May 2012.  The Board construes the correspondence received in July 2012 as a substantive appeal with respect to this claim.  

The record reflects that the Veteran is unemployed.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The previous remand directed that the RO adjudicate the issue of clear and unmistakable error in the RO's August 2002 rating decision that denied service connection for diabetes mellitus type 2.  The January 2012 Supplemental Statement of the Case (SSOC) notes the prior denial of service connection for diabetes was "confirmed and continued" and that "The doctrine of reasonable doubt is not applicable because the preponderance of the evidence is not in equipoise."  The issue of whether there was CUE in the August 2002 rating decision has not been adjudicated.  As there has not been compliance with the remand directives, the appeal must be remanded again.  Stegall v West, 11 Vet. App. 268, 271 (1998).  

The Board notes that because the Veteran also seeks service connection for peripheral neuropathy, as secondary to his diabetes mellitus type 2, the neuropathy claim is inextricably intertwined with the new and material evidence claim for diabetes.  Thus, VA is required to decide the issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  

In addition, the issue of entitlement to service connection for a heart disorder, to include ischemic heart disease, is on appeal.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  In addition to diabetes mellitus type 2 listed, effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Because the development in regard to diabetes mellitus may involve a determination as to whether the Veteran served in Vietnam, the Board finds the issue pertaining to ischemic heart disease and diabetes mellitus to be inextricably intertwined and VA is required to decide the issues together.  Harris, Tyrues.  

The Board notes in the July 2012 correspondence, service connection for a heart disorder secondary to the service-connected psychiatric disability was asserted.  In addition, VA treatment records, dated in November 2002, reflect that the Veteran was status post myocardial infarction, and atrial fibrillation is noted in a May 2009 record.  VA has a duty to provide the Veteran an appropriate examination related to the present claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the claim for development of this nature.

The issue in regard to a higher initial evaluation for service-connected anxiety disorder is on appeal, and as noted above, a May 2012 rating decision reflects that service connection has been established for PTSD.  In correspondence received in July 2012, it was noted that the Veteran's psychiatric condition has worsened since the most recent VA PTSD examination in May 2011.  As such VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board is without discretion and must remand the appeal for additional development.  

In addition, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased rating claim and the claims for service connection.  Thus, VA is required to decide the issues together.  Harris, Tyrues.  

Records in the Veteran's Virtual VA electronic record indicate that he receives regular psychiatric treatment; however, relevant VA treatment records, dated since May 2012 have not been associated with the claims folder and are not available electronically.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from May 2012.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his diabetes mellitus, peripheral neuropathy and a heart disorder during and/or since service and the nature, extent and severity of his psychiatric disability and its impact on his ability to work, as well as the impact of the Veteran's combined service-connected disabilities on his ability to secure or follow a substantially gainful occupation..  

3.  Adjudicate the issue of clear and unmistakable error in the RO's August 2002 rating decision that denied service connection for diabetes mellitus type 2.  Thereafter, if appropriate, the AMC must reconsider the Veteran's application to reopen a claim of entitlement to service connection for diabetes mellitus type 2.  

4.  After completion of the above, to include associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo a VA examination to determine the nature, extent, onset and etiology of any heart disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should specifically state whether the Veteran has ischemic heart disease.  The examiner should comment on the onset and any continuity of symptomatology reported and opine as to whether it is at least as likely as not that any heart disorder found to be present is related to or had its onset during service or within the initial year after separation or is caused or aggravated by his service-connected psychiatric disability or any other disorder related to service.  A complete rationale for all opinions expressed should be set forth in a legible report. 

5.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his service-connected psychiatric disability, to include anxiety disorder and PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed should be set forth in a legible report. 

6.  Then adjudicate the issue of entitlement to a TDIU, and readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue a SSOC and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

